Citation Nr: 0717145	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right elbow 
disability as secondary to a service-connected right wrist 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to service 
connection for right elbow disability.

Entitlement to service connection for right elbow disability 
was previously denied by the RO in an August 1999 rating 
decision. This decision became final when not appealed.  The 
veteran sought to reopen the claim for right elbow disability 
at an October 2002 personal hearing in at the RO.  A 
transcript is in the claims file.  By rating decision in 
August 2003 the RO reopened the claim of entitlement to 
service connection for right elbow disability and denied the 
claim on the merits.

The Board is required to consider the issue of finality prior 
to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
The Board has a legal duty to address the issue of whether 
new and material evidence has been submitted to reopen a 
claim, regardless of RO's actions.  Id. at 4.  


FINDINGS OF FACT

1.  By rating decision in August 1999, the RO denied the 
veteran's service connection claim for right elbow 
disability.  The veteran did not appeal the decision.

2.  Since the August 1999 rating decision, VA medical records 
and a July 2004 VA examination report have been submitted.  
This new evidence raises a reasonable possibility of 
substantiating the claim.

3.  Competent medical evidence dissociates the claimed right 
elbow disability from the service-connected right wrist 
disability; any right elbow arthritis arose many years after 
service.


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision that denied service 
connection for a right elbow disability is final.  38 
U.S.C.A. § 7105 ((West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999); currently 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The evidence received since the RO's August 1999 
determination is new and material, and the claim for service 
connection for a right elbow disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006).

3.  A right elbow disability was not incurred or aggravated 
in service, nor may it be presumed to have been incurred 
therein.  Nor is a right elbow disability proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by May 2003 letter.  This letter advised 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
veteran was essentially asked to submit any evidence in his 
possession that pertains to his claim.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records (SMRs), a DD-214, VA 
medical treatment records, VA examinations, statements from 
the veteran and a transcript of the veteran's October 2002 
personal hearing at the RO.  The veteran has not identified 
any additional records that may still be outstanding.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

The United States Court of Appeals for Veterans Claims 
(Court) specifically addressed VA's duty to notify and assist 
in cases involving claims to reopen previously denied 
matters.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds, however, that there is no need to discuss the 
impact of the Kent decision as the matter of reopening this 
issue for de novo review is resolved in the veteran's favor 
in the decision below.

In light of the Board's denial of the veteran's claim for 
service connection for a right elbow disability, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

New and Material

The RO denied the veteran's service connection claim for 
right elbow disability secondary to his service-connected 
right wrist disability in an August 1999 rating decision.  
The veteran was advised of the decision and of his procedural 
and appellate rights in a letter dated September 17, 1999.  
However, the veteran did not appeal.  Prior unappealed 
decisions of the RO are final. 38 U.S.C.A. § 7105 (West 1991 
& 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (1999 & 
2006).

A claim will be reopened if new and material evidence is 
submitted, however.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  
New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

SMRs show that the veteran's right wrist was cut when he 
intervened in an altercation and required immediate surgery 
for repair of the tendons.  The veteran received a medical 
discharge in July 1957 because of the injury to his right 
wrist.
 
SMRs do not show any complaints, treatment, or diagnosis 
involving the veteran's right elbow during service.  There is 
also no evidence of record of arthritis for the veteran's 
right elbow within one year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (2006).  

Subsequent to the August 1999 rating decision, VA medical 
records show that the veteran received medical treatment for 
his right elbow.  Based upon this evidence, the RO reopened 
the veteran's February 1998 service connection claim for 
right elbow disability secondary to his service-connected 
right wrist disability.  The veteran was afforded a VA 
examination in July 2004.  

The Board finds that the VA medical records, subsequent to 
August 1999, and the July 2004 VA examination report are new 
evidence and material as they are evidence of treatment and 
evaluation of the veteran's current medical problems related 
to his right elbow.  Accordingly, the veteran's claim for 
service connection is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the notice letter and 
the statement of the case provided the veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  The discussion in the statement of the case 
essentially considered the veteran's claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(b).  Service 
connection for certain conditions may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for a right elbow disability, to 
include as secondary to the veteran's service connected right 
wrist disability, is not warranted.  Initially, the Board 
notes that while the veteran's SMRs document his July 1957 
injury to the right wrist, they contain no record of, 
complaint of, or treatment for, a right elbow disorder.  
Also, there is no evidence of record that the veteran had any 
arthritis in his left elbow for many years after service.  

VA treatment records in 1995 refer to the veteran's history 
of rheumatoid arthritis.  In March 1996, a treatment note 
indicates that the veteran had pain in all his joints and 
references problems with both elbows, wrists and knees.  A 
March 1998
 VA radiologic report states: "Views of the right elbow 
demonstrate severe osteoarthritis with cartilage loss and 
joint effusion.  The findings are certainly consistent with 
rheumatoid arthritis.  Some erosive changes are seen 
particularly in the ulnar humeral joint.  No definite acute 
injury is seen.  A component of osteoarthritis cannot be 
excluded."  A VA examination was conducted in May 1999.  The 
report stated that findings are compatible with rheumatoid 
arthritis with possible super imposed acute fracture. 
However, more clinical correlation is needed."  The examiner 
did not address whether any condition shown could be related 
to active service.

In an August 2001 VA examination report, it was noted that 
the veteran suffered from chronic rheumatoid arthritis that 
began in his neck and back.  The examiner did not address 
whether any condition shown could be related to service but 
provided the following diagnoses: chronic rheumatoid 
arthritis of multiple joints; right wrist injury requiring 
repair of the tendons in 1957, and right wrist joint fusion 
in 1989 because of persistent pain.  The examiner also noted 
the problems the veteran has had with both hands.

VA outpatient treatment records from July 2001 to November 
2004 show continued assessment and treatment for rheumatoid 
arthritis but do not illustrate a link between the right 
elbow and the service-connected right wrist.  A March 2003 
treatment note indicates mild synovitis in the veteran's left 
wrist and right elbow, and pain in his ankle.  

In a July 2004 VA examination report, the examiner provided 
an impression of rheumatoid arthritis with advanced joint 
degeneration.  The report indicates that the examiner 
reviewed the claims file.  As to the relationship of the 
veteran's left elbow disability to service, the examiner 
found that the veteran's right elbow pain is "less likely as 
not caused by wrist injury."  The examiner associated right 
elbow pain with degenerative changes caused by rheumatoid 
arthritis.  

The Board acknowledges the veteran's own statements to the 
effect that his right elbow disability is service connected 
because it was caused by his service-connected right wrist 
disability.  However, the evidence of record does not 
indicate that he possesses medical expertise, and he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Competent evidence of record overwhelmingly indicates that 
many years post-service the veteran contracted rheumatoid 
arthritis which has impacted all of his joints, including his 
right elbow.  Competent evidence of record does not link the 
current right elbow disability to the right wrist disability 
which began as a result of a 1957 injury in service.  
Accordingly, the Board finds that service connection for 
right elbow disability, to include as secondary to service 
connected right wrist disability, is not warranted.

As to service connection for right elbow disability on a 
direct basis, SMRs show no complaint or treatment for the 
right elbow, and there is no evidence of any right elbow 
arthritis for many years after service.

With no evidence having been presented to link the veteran's 
current right elbow disability to service or to the veteran's 
service-connected right wrist disability, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for right elbow disability.  As 
the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The application to reopen the claim of service connection for 
a right elbow disability is allowed; Service connection for a 
right elbow disability is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


